Exhibit 10.1
 
 
Published CUSIP Number: [___]
CREDIT AGREEMENT
Dated as of June 19, 2008
among
BARR LABORATORIES, INC.,
as Borrower,
and
BARR PHARMACEUTICALS, INC.,
and
CERTAIN SUBSIDIARIES
FROM TIME TO TIME PARTY HERETO,
as Guarantors
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Lead Arranger and Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page    
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.01 Defined Terms
    1  
Section 1.02 Other Interpretive Provisions
    19  
Section 1.03 Accounting Terms
    19  
Section 1.04 Rounding
    21  
Section 1.05 Times of Day
    21  
ARTICLE II TERM LOAN CREDIT FACILITY
    21  
Section 2.01 Term Loan
    21  
Section 2.02 Term Loan Borrowings, Conversions and Continuations of Term Loans
    21  
Section 2.03 Prepayments
    23  
Section 2.04 Repayment of Term Loans
    25  
Section 2.05 Interest
    25  
Section 2.06 Fees
    26  
Section 2.07 Computation of Interest and Fees; Adjustments of Applicable Rate
    26  
Section 2.08 Evidence of Debt
    27  
Section 2.09 Payments Generally; Administrative Agent’s Clawback
    27  
Section 2.10 Sharing of Payments by Lenders
    29  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    30  
Section 3.01 Taxes
    30  
Section 3.02 Illegality
    33  
Section 3.03 Inability to Determine Rates
    33  
Section 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    33  
Section 3.05 Compensation for Losses
    35  
Section 3.06 Mitigation Obligations; Replacement of Lenders
    36  
Section 3.07 Survival
    36  
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    36  
Section 4.01 Closing Conditions
    36  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    38  
Section 5.01 Existence, Qualification and Power; Compliance with Laws
    38  
Section 5.02 Authorization; No Contravention
    38  
Section 5.03 Governmental Authorization; Other Consents
    39  
Section 5.04 Binding Effect
    39  
Section 5.05 Financial Statements; No Material Adverse Effect
    39  
Section 5.06 Litigation
    39  
Section 5.07 No Default
    40  
Section 5.08 Ownership of Property; Liens
    40  
Section 5.09 Environmental Compliance
    40  
Section 5.10 Taxes
    40  
Section 5.11 ERISA Compliance
    41  

 



--------------------------------------------------------------------------------



 



          Section   Page    
Section 5.12 Subsidiaries
    41  
Section 5.13 Margin Regulations; Investment Company Act
    42  
Section 5.14 Disclosure
    42  
Section 5.15 Compliance with Laws
    42  
Section 5.16 Intellectual Property; Licenses, Etc.
    42  
ARTICLE VI AFFIRMATIVE COVENANTS
    43  
Section 6.01 Financial Statements
    43  
Section 6.02 Certificates; Other Information
    44  
Section 6.03 Notices
    45  
Section 6.04 Payment of Obligations
    46  
Section 6.05 Preservation of Existence, Etc.
    46  
Section 6.06 Maintenance of Properties
    46  
Section 6.07 Maintenance of Insurance
    46  
Section 6.08 Compliance with Laws and Contractual Obligations
    47  
Section 6.09 Books and Records
    47  
Section 6.10 Use of Proceeds
    47  
Section 6.11 Additional Guarantors
    47  
ARTICLE VII NEGATIVE COVENANTS
    48  
Section 7.01 Liens
    48  
Section 7.02 Investments
    50  
Section 7.03 Non-Loan Party Indebtedness
    51  
Section 7.04 Fundamental Changes
    52  
Section 7.05 Restricted Payments
    53  
Section 7.06 Change in Nature of Business
    53  
Section 7.07 Transactions with Affiliates
    53  
Section 7.08 Restrictive Agreements
    54  
Section 7.09 Use of Proceeds
    55  
Section 7.10 Financial Covenants
    55  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    56  
Section 8.01 Events of Default
    56  
Section 8.02 Remedies Upon Event of Default
    58  
Section 8.03 Application of Funds
    59  
ARTICLE IX ADMINISTRATIVE AGENT
    60  
Section 9.01 Appointment and Authority
    60  
Section 9.02 Rights as a Lender
    60  
Section 9.03 Exculpatory Provisions
    60  
Section 9.04 Reliance by Administrative Agent
    61  
Section 9.05 Delegation of Duties
    61  
Section 9.06 Resignation of Administrative Agent
    62  
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders
    62  
Section 9.08 No Other Duties, Etc.
    63  
Section 9.09 Administrative Agent May File Proofs of Claim
    63  
Section 9.10 Guaranty Matters
    64  
ARTICLE X MISCELLANEOUS
    64  
Section 10.01 Amendments, Etc.
    64  
Section 10.02 Notices; Effectiveness; Electronic Communication
    65  

 



--------------------------------------------------------------------------------



 



          Section   Page    
Section 10.03 No Waiver; Cumulative Remedies
    67  
Section 10.04 Expenses; Indemnity; Damage Waiver
    67  
Section 10.05 Payments Set Aside
    68  
Section 10.06 Successors and Assigns
    69  
Section 10.07 Treatment of Certain Information; Confidentiality
    73  
Section 10.08 Right of Setoff
    74  
Section 10.09 Interest Rate Limitation
    74  
Section 10.10 Counterparts; Integration; Effectiveness
    74  
Section 10.11 Survival of Representations and Warranties
    75  
Section 10.12 Severability
    75  
Section 10.13 Replacement of Lenders
    75  
Section 10.14 Governing Law; Jurisdiction; Etc.
    76  
Section 10.15 Waiver of Jury Trial
    77  
Section 10.16 No Advisory or Fiduciary Responsibility
    77  
Section 10.17 USA PATRIOT Act Notice
    78  
ARTICLE XI GUARANTY
    79  
Section 11.01 The Guaranty
    79  
Section 11.02 Obligations Unconditional
    79  
Section 11.03 Reinstatement
    80  
Section 11.04 Certain Waivers
    81  
Section 11.05 Remedies
    81  
Section 11.06 Rights of Contribution
    82  
Section 11.07 Guaranty of Payment; Continuing Guarantee
    82  
Section 11.08 Release of Guarantee
    82  

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Permitted Transfers
2.01
  Term Loan Commitments and Applicable Percentages
5.12
  Subsidiaries
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.07
  Existing Affiliate Transactions
7.08
  Restrictive Agreements
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     
 
  Form of
1.01
  Investment Guidelines
2.02
  Form of Term Loan Notice
2.11(a)
  Form of Note
6.02
  Form of Compliance Certificate
6.11
  Form of Guarantor Joinder Agreement
10.06
  Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of June 19, 2008,
among Barr Laboratories, Inc., a Delaware corporation (the “Borrower”), Barr
Pharmaceuticals, Inc., a Delaware corporation (the “Parent”) as a guarantor
along with certain Subsidiaries of the Parent (individually a “Guarantor” and
collectively the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent.
     The Borrower has requested that the Lenders provide a term loan credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquisition” means the acquisition by any Person of (i) all or
substantially all of the Equity Interests in, or the Property of, another
Person, or (ii) any product line or segment of business or division (including,
without limitation, the acquisition of rights, production or distribution of a
product or product line) of another Person, whether or not involving a merger or
consolidation with such Person.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means with respect to any Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Loan funded by such Lender at
such time and the denominator of which is the Outstanding Amount; provided that
if the commitment of each Lender to make Term Loans has been terminated pursuant
to Section 8.02, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, with respect to that portion of the Term Loan
comprised of “Eurocurrency Rate Loans”, 1.50% per annum, and with respect to
that portion of the Term Loan comprised of Base Rate Loans, 0.00% per annum;
provided, that, to the extent the Consolidated Leverage Ratio as of the end of
any fiscal quarter of the Parent is less than 2.5 to 1.0, the Applicable Rate
shall be permanently reduced to 1.25% per annum with respect to that portion of
the Term Loan comprised of “Eurocurrency Rate Loans” and 0.00% per annum with
respect to that portion of the Term Loan comprised of Base Rate Loans. Any
decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit 10.06 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related

2



--------------------------------------------------------------------------------



 



consolidated statements of income or retained earnings and cash flows for such
fiscal year of the Parent and its Subsidiaries, including the notes thereto.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Term Loan that bears interest based on the Base
Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and, if
such day relates to any Eurocurrency Rate Loan, any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) the Parent shall cease to own directly or indirectly 100% on a fully
diluted basis of the voting interest in the Borrower’s capital stock; or
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option

3



--------------------------------------------------------------------------------



 



right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (c) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be individuals (i) who were members of that board or equivalent governing
body on the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Compliance Certificate” means a certificate in the form of Exhibit 6.02.
     “Consolidated Assets” means, at any date, the consolidated assets of the
Parent and its Subsidiaries at such date, as determined in accordance with GAAP.
     “Consolidated EBITDA” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes (including
franchise taxes imposed in lieu thereof) payable by the Parent and its
Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) write-offs (including, without limitation, write-offs and write-downs of
acquired in-process research and development in connection with Acquisitions and
any write-off of deferred financing costs in connection with the prepayment or
repurchase of Indebtedness prior to the maturity thereof), (v) other non-cash
charges and expenses of the Parent and its Subsidiaries reducing such
Consolidated Net Income (including, without limitation, non-cash restructuring
charges and expenses and compensation expenses realized for grants of
performance shares, stock options, stock purchase rights or other rights to
officers, directors and employees of the Parent or any Subsidiary), (vi)
extraordinary, unusual or non-recurring expense items (including extraordinary
litigation or claim settlement charges or expenses) for such period and the tax
consequences thereof, and (vii) one-time cash expenses incurred in connection
with the making of any Investment (including any Acquisition), the incurrence of
Indebtedness or the offering of Equity Interests, in each case not prohibited by
this Agreement, whether or not the applicable transaction is consummated and
minus (b) the following to the extent included in calculating

4



--------------------------------------------------------------------------------



 



such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Parent and its Subsidiaries for such period, (ii) all non-cash
items increasing Consolidated Net Income for such period, (iii) extraordinary
items of income (other than the proceeds of business interruption insurance and
the proceeds from patent challenge settlements) for such period and the tax
consequences thereof and (iv) any cash payments with respect to the charges and
expenses excluded pursuant to clause (a)(v).
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Parent and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) any obligations consisting of unreimbursed obligations arising
under letters of credit to the extent the time period for the repayment of such
obligations has elapsed, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments and (d) Attributable Indebtedness in respect of capital
leases and Synthetic Lease Obligations.
     “Consolidated Funded Indebtedness to Total Capitalization Ratio” means, as
of any date of determination, the ratio of (a) Consolidated Funded Indebtedness
on such date to (b) Consolidated Total Capitalization on such date.
     “Consolidated Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the sum of (a) all cash interest
expense of the Parent and its Subsidiaries in connection with borrowed money
(including capitalized interest) to the extent treated as interest in accordance
with GAAP minus (b) interest income.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
     “Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries for that period; provided, that net income of any Person that is
not a “Loan Party” (as defined in the Existing Credit Agreement) shall be
excluded if and to the extent that, the declaration of dividends or
distributions by that Person of such net income is not, at the time, permitted
by the terms of its charter, or any agreement, instrument, judgment, decree,
order, statute, rule or government regulation applicable to that Person.
     “Consolidated Net Tangible Assets” means the Consolidated Assets less
goodwill and other intangibles (other than patents, trademarks, licenses,
copyrights and other intellectual property and prepaid assets).

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” means, as of any date with respect to the Parent
and its Subsidiaries on a consolidated basis, shareholders’ equity or net worth,
as determined in accordance with GAAP.
     “Consolidated Total Capitalization” means, as of any date of determination,
the sum of (a) Consolidated Funded Indebtedness on such date and
(b) Consolidated Net Worth on such date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Corporate Rating” means, as of any date of determination, the rating as
determined by the Ratings Agencies as the Parent’s corporate credit
(family) rating (collectively, the “Corporate Ratings”).
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Term Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loan required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts

6



--------------------------------------------------------------------------------



 



receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance of any
Equity Interest to another Person.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assets” means property that is used or useful in the business of
the Parent and its Subsidiaries.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Parent any of the Parent’s Affiliates
or Subsidiaries.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.

7



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Section 414(m) of the Code for purposes of provisions
relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.
     “Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate
based on the Eurocurrency Rate.
     “Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

                     
 
  Eurocurrency Rate   =       Eurocurrency Base Rate
 
   
 
          1.00 -   Eurocurrency Reserve Percentage    

     Where,
     “Eurocurrency Base Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London

8



--------------------------------------------------------------------------------



 



interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), as a result of a present or former connection between
the Administrative Agent, the Lender or any other recipient of payment and the
jurisdiction (or any political subdivision thereof) imposing such tax other than
a connection arising solely by reason of this Agreement or any other Loan
Documents or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
July 21, 2006 among the Borrower, certain foreign subsidiaries identified as
Borrower therein, the Parent, the other Guarantors identified therein, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and the
other Lenders party thereto, as amended, supplemented or otherwise modified from
time to time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

9



--------------------------------------------------------------------------------



 



multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated April 4, 2008, among the
Borrower, the Administrative Agent and BAS.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(g).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or

10



--------------------------------------------------------------------------------



 



cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien); provided that an endorsement of any
instrument shall not constitute a Guarantee. The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guarantors” means (a) the Parent, (b) the parties identified on the
signature pages hereto as “Guarantors” and (c) each Person who after the Closing
Date becomes a Guarantor pursuant to a Guarantor Joinder Agreement or other
documentation in form and substance reasonably acceptable to the Administrative
Agent, in each case together with their respective successors and permitted
assigns.
     “Guarantor Joinder Agreement” means with respect to any Guarantor, a
joinder agreement substantially in the form of Exhibit 6.11 executed and
delivered in accordance with the provisions of Section 6.11.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Immaterial Subsidiary” means any Subsidiary of any Loan Party that at any
time, together with its Subsidiaries, owns assets (book value) which constitute
less than five percent (5.00%) of the Consolidated Assets and is designated by
the Borrower in writing as an “Immaterial Subsidiary”; provided, that the
aggregate amount of assets (book value) owned by all Subsidiaries designated as
Immaterial Subsidiaries shall not, at any time, exceed fifteen percent (15.0%)
of the Consolidated Assets.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial, but excluding commercial
letters of credit

11



--------------------------------------------------------------------------------



 



supporting the purchase of goods in the ordinary course of business and expiring
no more than six months from the date of issuance), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) for purposes of Section 8.01(c) only, net obligations of such Person
under any Swap Contract (other than obligations under any Swap Contract entered
into by the Parent in order to manage existing or anticipated risk associated
with the repurchase by the Parent of shares of its common Equity Interests);
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     The amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of any capital lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Term Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Term Loan and
the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Term Loan Notice or
such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that with respect to

12



--------------------------------------------------------------------------------



 



the initial Interest Period, the Borrower may elect an Interest Period for any
time period not to exceed one month ; provided, further that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect investment by
such Person, by means of (a) an Acquisition or (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Investment Guidelines” means the guidelines set forth in the Parent’s
“investment policy” approved by the Parent’s board of directors on January 17,
2008 (as set forth in Exhibit 1.01 hereto), as amended by any amendments to such
investment policy that do not modify such investment policy in a manner
materially adverse to the Lenders.
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any property of the
Parent or any of its Subsidiaries.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.

13



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property).
     “Loan Documents” means this Agreement, each Note and each Guarantor Joinder
Agreement.
     “Loan Parties” means, collectively, the Borrower, the Parent and each other
Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, property, operations or financial
condition of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under any Loan Document; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Loan
Parties of any Loan Document.
     “Maturity Date” means [___], 2013; provided, that if such day is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee pension benefit plan of the type
described in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to
which the Parent or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
     “Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Parent or any Subsidiary in respect of any Disposition, net of
(a) costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees, and sales commissions and other
fees and expenses incurred in connection therewith), (b) taxes paid or payable
as a result thereof, (c) the amount necessary to retire any Indebtedness secured
by a Permitted Lien on the related property and (d) amounts required to be
prepaid under the Existing Credit Agreement in respect thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or cash equivalents received upon the sale or other disposition of any non-cash
consideration received by the Parent or any Subsidiary in any Disposition;
provided that no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such Net Cash Proceeds exceed $1,000,000.

14



--------------------------------------------------------------------------------



 



     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender to the Borrower, substantially in the
form of Exhibit 2.11(a).
     “Obligations” means the unpaid principal of and interest on (including
interest and fees accruing after the Maturity Date and interest accruing after
the filing of any proceeding under any Debtor Relief Laws naming such Person as
a debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding) on any Term Loan or any other monetary
obligations and liabilities of any Loan Party to the Administrative Agent or to
any Lender (or in the case of Swap Contracts, any affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter incurred, which may arise under, out of, or in connection
with this Agreement, any other Loan Document or any Swap Contract or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, as of any date of determination, the aggregate
outstanding principal amount of the Term Loan after giving effect to any
prepayments or repayments of the Term Loan occurring on such date.
     “Parent” means Barr Pharmaceuticals, Inc., a Delaware corporation.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Liens” means, at any time, Liens in respect of property of the
Parent or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 7.01.

15



--------------------------------------------------------------------------------



 



     “Permitted Market Investments” means any investment that satisfies the
Investment Guidelines.
     “Permitted Transfers” means (a) Dispositions of inventory and immaterial
assets in the ordinary course of business; (b) Dispositions of obsolete or
worn-out property and abandoned or obsolete intellectual property in the
ordinary course of business and Dispositions of property no longer used or
useful in the conduct of business of the Parent and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
the Parent or any Subsidiary; provided, that if the transferor of such property
is a Loan Party the transferee thereof must be a Loan Party; (d) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Subsidiaries;
(f) the sale or disposition of cash equivalents for fair market value; (g)
Dispositions of property pursuant to sale-leaseback transactions;
(h) Involuntary Dispositions; (i) Dispositions permitted under Sections 7.04 and
7.05 and Liens permitted under Section 7.01; (j) Dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;
(k) Dispositions made in order to comply with directives or requirements of any
regulatory authority; (l) Dispositions contemplated as of the Closing Date and
listed on Schedule 1.01; and (m) other Dispositions in an aggregate amount not
to exceed $10,000,000.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pro Forma Basis” has the meaning specified in Section 1.03(c).
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Ratings Agencies” means S&P and Moody’s and “Ratings Agency” means any one
of them.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

16



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of the Term Loan. The outstanding Term Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer, assistant treasurer, secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any capital stock or other Equity Interest issued by such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest issued by such Person, or on account of any return of capital to
such Person’s stockholders, partners or members (or the equivalent Person
thereof).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “SPC” has the meaning specified in Section 10.06(g).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
     “Swap Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the

17



--------------------------------------------------------------------------------



 



foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” has the meaning provided in Section 2.01.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period as made by each of the Lenders pursuant to Section 2.01.
     “Term Loan Commitment” means, for each Lender, the commitment of such
Lender to make a portion of the Term Loan hereunder; provided that, at any time
after funding of the Term Loan, determinations of “Required Lenders” shall be
based on the Outstanding Amount.
     “Term Loan Notice” means a notice of a Term Loan Borrowing, a conversion of
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Type” means, with respect to a Term Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.

18



--------------------------------------------------------------------------------



 



     Section 1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     Section 1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as

19



--------------------------------------------------------------------------------



 



in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Notwithstanding the above, the parties hereto acknowledge and agree
that, for purposes of all calculations made under Section 7.02(d),
Section 7.02(p) and Section 7.05 (in each case, a “Pro Forma Transaction”) and
the financial covenants set forth in Section 7.10.
     (i) if (A) during the applicable four fiscal quarter period used in making
such calculations under Section 7.10 (the “Measuring Period”) or (B) in the case
of any Pro Forma Transaction calculation, to occur after such applicable
Measuring Period (such pro forma calculation to be made as of the last day of
the most recent fiscal quarter for which annual or quarterly financial
statements shall have been delivered), the Parent or any of its Subsidiaries
consummates any Disposition of a Subsidiary, product, product line, business
segment or division (x) income statement items (whether positive or negative)
attributable to the Subsidiary or Property disposed of shall be excluded as if
such Disposition had occurred on the first date of the Measuring Period and
(y) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the Measuring Period; and
     (ii) if (A) during the Measuring Period or (B) in the case of any Pro Forma
Transaction calculation to occur after such applicable Measuring Period (such
pro forma calculation to be made as of the last day of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered), the Parent or any of its Subsidiaries consummates any Acquisition
(A) income statement items (whether positive or negative) attributable to the
Person or Property acquired shall be included as if such Acquisition had
occurred as of the first date of the Measuring Period and (B) to the extent not
retired in connection with such Acquisition, Indebtedness of the Person or
Property acquired shall be deemed to have been incurred as of the first day of
the Measuring Period.

20



--------------------------------------------------------------------------------



 



     For purposes of determining the Consolidated Leverage Ratio pursuant to any
Pro Forma Transaction, “Pro Forma Basis” shall mean that such ratio is
calculated (i) by determining the denominator in accordance with this
Section 1.03(c) and (ii) by taking into account in the numerator all
Indebtedness incurred on the date of the relevant transaction.
     Section 1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
     Section 1.05 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
ARTICLE II
TERM LOAN CREDIT FACILITY
     Section 2.01 Term Loan.
     On the Closing Date, each of the Lenders severally agrees to make its
portion of a term loan (in the amount of its respective Term Loan Commitment) to
the Borrower in a single advance, in an aggregate principal amount of THREE
HUNDRED MILLION DOLLARS ($300,000,000) (the “Term Loan”). The Term Loan may
consist of Base Rate Loans, Eurocurrency Rate Loans or a combination thereof, as
the Borrower may request; provided that with respect to a Eurocurrency Rate Loan
borrowed on the Closing Date, the Administrative Agent must receive a funding
indemnity letter at least three Business Days prior to the requested date of any
Term Loan Borrowing in form and substance reasonably acceptable to the
Administrative Agent. Amounts repaid or prepaid on the Term Loan may not be
reborrowed. The Term Loan Commitments shall terminate upon the initial funding
of the Term Loan.
     Section 2.02 Term Loan Borrowings, Conversions and Continuations of Term
Loans.
     (a) Each Term Loan Borrowing, conversion of Term Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Term Loan Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in

21



--------------------------------------------------------------------------------



 



Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans and (ii) on the requested date of any Term Loan Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Term Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Term Loan Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c) each Term Loan Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Term Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Loan Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the Term
Loan Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Term Loans to be borrowed,
converted or continued, (iv) the Type of Term Loans to be borrowed or to which
existing Term Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Term Loan in a Term Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to Base Rate Loans. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Term Loan Borrowing, a conversion to or
continuation of Eurocurrency Rate Loans in any such Term Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Term Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Term Loan Borrowing, each Lender shall
make the amount of its Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Term Loan Notice.
     Upon satisfaction or waiver of the applicable conditions set forth in
Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
(and reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in

22



--------------------------------------------------------------------------------



 



connection therewith. During the existence of a Default, no Term Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to Term Loans.
     Section 2.03 Prepayments.
     (a) Voluntary Prepayments of Term Loans.
     The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay the Term Loan in whole or in part without
premium or penalty; provided that (a) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (c) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
To the extent that the Borrower elects to prepay the Term Loan, amounts prepaid
under this section shall be applied to the remaining principal installments
thereof as the Borrower may elect (or, if the Borrower does not make an
election, such prepayments shall be applied ratably to the remaining principal
amortization payments). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Term Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Term Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Term Loans of the Lenders in accordance
with their respective Applicable Percentages.

23



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments of Term Loans.
     (i) Dispositions. After any prepayments required under the Existing Credit
Agreement, the Borrower shall prepay the Term Loans as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions
(other than Permitted Transfers) to the extent such Net Cash Proceeds are not
reinvested in Eligible Assets within 360 days of the date of such Disposition
(or the Borrower has not entered into a binding agreement to reinvest such Net
Cash Proceeds with 360 days of the date of such Disposition, so long as such
transaction is consummated with 180 days after the date of such binding
agreement). Any prepayment pursuant to this clause (i) shall be applied as set
forth in clause (ii) below.
     (ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.03(b) shall be applied to the remaining principal
amortization payments as the Borrower may elect (or, if the Borrower does not
make an election, such prepayments shall be applied ratably to the remaining
principal amortization payments), first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.03(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
     (iii) Eurocurrency Prepayment Account. If the Borrower is required to make
a mandatory prepayment of Eurocurrency Rate Loans under this Section 2.03(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent. Any amounts
so deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurocurrency Rate Loans and shall be applied to the
prepayment of the applicable Eurocurrency Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default. At the request
of the Borrower, amounts so deposited shall be invested by the Administrative
Agent in cash equivalents maturing on or prior to the date or dates on which it
is anticipated that such amounts will be applied to prepay such Eurocurrency
Rate Loans; any interest earned on such cash equivalents will be for the account
of the Borrower and the Borrower will deposit with the Administrative Agent the
amount of any loss on any such cash equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts may not
be reduced.

24



--------------------------------------------------------------------------------



 



     Section 2.04 Repayment of Term Loans.
     The Borrower shall repay the outstanding principal amount of the Term Loan
in nineteen (19) consecutive quarterly installments on the dates and in the
amounts set forth in the table below (provided, however, if such payment date is
not a Business Day, such payment shall be due on the next preceding Business
Day) and one (1) installment on the Maturity Date in an amount equal to the
aggregate of all Term Loans outstanding on such date; (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.03),
unless accelerated sooner pursuant to Section 8.02:

          Payment Dates   Principal Amortization Payment
 
       
September 30, 2008
  $ 7,500,000  
December 31, 2008
  $ 7,500,000  
March 31, 2009
  $ 7,500,000  
June 30, 2009
  $ 7,500,000  
September 30, 2009
  $ 7,500,000  
December 31, 2009
  $ 7,500,000  
March 31, 2010
  $ 7,500,000  
June 30, 2010
  $ 7,500,000  
September 30, 2010
  $ 7,500,000  
December 31, 2010
  $ 7,500,000  
March 31, 2011
  $ 7,500,000  
June 30, 2011
  $ 7,500,000  
September 30, 2011
  $ 7,500,000  
December 31, 2011
  $ 7,500,000  
March 31, 2012
  $ 7,500,000  
June 30, 2012
  $ 7,500,000  
September 30, 2012
  $ 7,500,000  
December 31, 2012
  $ 7,500,000  
March 31, 2013
  $ 7,500,000  
Maturity Date
  $157,500,000 or the remaining outstanding principal amount of the Term Loan

     Section 2.05 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

25



--------------------------------------------------------------------------------



 



     (i) If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest until paid
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Term Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest until paid at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (b) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     Section 2.06 Fees.
     The Borrower shall pay to the Administrative Agent for its own account the
fee referred to in Section 4 of the Fee Letter in the amount and at the times
specified therein. Such fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     Section 2.07 Computation of Interest and Fees; Adjustments of Applicable
Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Term Loan for the day on which the Term Loan is made, and shall
not accrue on a Term Loan, or any portion thereof, for the day on which the Term
Loan or such portion is paid, provided that any Term Loan that is repaid on the
same day on which it is made shall, subject to Section 2.10(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Parent as of any applicable date was incorrect and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher

26



--------------------------------------------------------------------------------



 



pricing for such period, the Borrower shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, within five
Business Days following demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; provided, that the failure to have paid such amount at the time it would
have been due had the calculation been correct shall not constitute a Default or
Event of Default under Section 8.01(a) to the extent that such amount is paid by
the Borrower within five Business Days following demand by the Administrative
Agent. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Section 2.05 or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Term Loan Commitments and the repayment of all other Obligations hereunder.
     Section 2.08 Evidence of Debt.
     The Term Loan Borrowings made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Term Loan Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Term Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Term Loans and payments with respect
thereto.
     Section 2.09 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received

27



--------------------------------------------------------------------------------



 



by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Term Loan Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Term Loan
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the Term
Loan Borrowing available to the Administrative Agent, then the applicable Lender
and the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Term Loan Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Term Loan included in such Term Loan
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Rate.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

28



--------------------------------------------------------------------------------



 



     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Term Loan Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Term Loan or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loan, to purchase its participation or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.
     Section 2.10 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Term Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Term Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

29



--------------------------------------------------------------------------------



 



     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, in connection with a Loan Document and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the

30



--------------------------------------------------------------------------------



 



return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or pursuant to any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto),
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3) (A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

31



--------------------------------------------------------------------------------



 



     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, the Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

32



--------------------------------------------------------------------------------



 



     Section 3.02 Illegality.
     If, after the date hereof, any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such written notice, the
Borrower shall, upon written demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all such Eurocurrency
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     Section 3.03 Inability to Determine Rates.
     If after the date hereof the Required Lenders determine that for any reason
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     Section 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If, after the date hereof,:
     (i) Any Change in Law shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or

33



--------------------------------------------------------------------------------



 



participated in by, any Lender (except any reserve requirement reflected in the
Eurocurrency Rate);
     (ii) Any Change in Law shall subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurocurrency Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or
     (iii) Any Change in Law shall impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Term Loan), the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Term Loan Commitment of such Lender or the Term Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section shall be required to be delivered to the Borrower as a condition to the
obligations of the Borrower under such subsections, shall set forth a
calculation by a senior officer of such Lender in reasonable detail and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim

34



--------------------------------------------------------------------------------



 



compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Term Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Term Loan, provided the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.
     Section 3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any Term
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor, but only as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained (but excluding any
loss of the Applicable Rate for Eurocurrency Rate Loans). The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Term

35



--------------------------------------------------------------------------------



 



Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
     Section 3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     Section 3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Term Loan Commitment and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     Section 4.01 Closing Conditions.
     The obligation of the Lenders to enter into this Credit Agreement is
subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or copies in portable document format sent
through electronic mail (followed promptly by originals unless otherwise agreed
to by the Administrative Agent) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of

36



--------------------------------------------------------------------------------



 



governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
     (i) executed counterparts of this Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two days prior to the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; and
     (v) a favorable opinion of Simpson, Thacher & Bartlett LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender on the
Closing Date, in a form reasonably acceptable to the Administrative Agent.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of legal counsel to the
Administrative Agent to the extent invoiced at least one Business Day prior to
the Closing Date, plus such additional invoiced amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
     (d) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects on and as of the
Closing Date (except to the extent such representations and warranties expressly
relate to another date in which case such representations and warranties shall
be true and correct in all material respects as of such date).

37



--------------------------------------------------------------------------------



 



     (e) No Default shall exist, or would result from the Term Loan Borrowing or
from the application of the proceeds thereof.
     (f) The Closing Date shall have occurred on or before June 30, 2008.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or reasonably
acceptable or reasonably satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
     Section 5.01 Existence, Qualification and Power; Compliance with Laws.
     Each Loan Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in the
case referred to in clause (a) above with respect to Immaterial Subsidiaries
only and in each case referred to in clause (b)(i) or (c), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     Section 5.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law applicable to such Loan Party or its properties. Each Loan Party

38



--------------------------------------------------------------------------------



 



and each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.
     Section 5.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except (i) such an approval, consent, exemption, authorization, or
other action by, or notice to, or filing with a Person other than a Governmental
Authority the absence of which would not reasonably be expected to have a
Material Adverse Effect, (ii) such approvals, consents, exceptions,
authorizations, other actions or notices or filings as have been obtained, taken
or made, as applicable and are in full force and effect and (iii) filings with
the Securities and Exchange Commission.
     Section 5.04 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms subject to Debtor Relief Laws and general principles of equity
(whether considered in a proceeding in equity or law) and an implied covenant of
good faith and fair dealing.
     Section 5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
     Section 5.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of any Responsible Officer of the Parent or the Borrower,
threatened, at law, in equity, in

39



--------------------------------------------------------------------------------



 



arbitration or before any Governmental Authority, by or against the Parent or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.
     Section 5.07 No Default.
     Neither the Parent nor any Subsidiary is in default under or with respect
to any Contractual Obligation in a manner that would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
     Section 5.08 Ownership of Property; Liens.
     Each of the Parent, the Borrower and each of its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Parent and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
     Section 5.09 Environmental Compliance.
     Each of the Parent and the Borrower has reasonably concluded, with respect
to the businesses, operations and properties of the Parent, the Borrower and
their respective Subsidiaries that the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 5.10 Taxes.
     Each of the Parent, the Borrower and its Subsidiaries have filed (i) all
Federal and state income tax returns and (ii) all other material Federal, state
and other tax returns and reports required to be filed, and have paid all
material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of any
Responsible Officer of the Parent or the Borrower, there is no proposed tax
assessment against the Parent, the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement with any Person that is not a
Subsidiary.

40



--------------------------------------------------------------------------------



 



     Section 5.11 ERISA Compliance.
     (a) Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except where the failure to comply with
such provisions would not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is either currently being processed by the IRS with respect
thereto or will be timely filed within applicable deadlines, and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification, except where the failure to qualify would not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan except for those that would not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) that, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that, either individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that would be subject to Sections 4069 or
4212(c) of ERISA that, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
     Section 5.12 Subsidiaries.
     The Domestic Subsidiaries and Foreign Subsidiaries of the Parent and the
Borrower and their respective jurisdictions of incorporation on the Closing Date
shall be as set forth on

41



--------------------------------------------------------------------------------



 



Schedule 5.12. The exact legal name of each Loan Party as of the Closing Date is
as set forth on the signature pages hereto.
     Section 5.13 Margin Regulations; Investment Company Act.
     No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     Section 5.14 Disclosure.
     No report, financial statement, certificate or other information furnished
(whether in writing or orally) by a Responsible Officer on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement,
hereunder or under any other Loan Document (in each case, as modified or
supplemented by other information so furnished or made available publicly)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that the projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the Parent’s control, and that no assurance can be given that
any projections will be realized).
     Section 5.15 Compliance with Laws.
     Each of the Parent, the Borrower and its Subsidiaries is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     Section 5.16 Intellectual Property; Licenses, Etc.
     Each of the Parent, the Borrower and its Subsidiaries own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, except as would not reasonably be
expected to have a Material Adverse Effect.

42



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Term Loan Commitment hereunder or any
Term Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the
Loan Parties shall and shall cause their Subsidiaries to (except that the
covenants set forth in Sections 6.01, 6.02, and 6.03 shall not apply to the
Subsidiaries):
     Section 6.01 Financial Statements.
     Deliver to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days (or within five
days of such other time period required by the SEC) after the end of each fiscal
year of the Parent (commencing with the fiscal year ended December 31, 2008), a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, assumption or exception or any qualification,
assumption or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days (or within five
days of such other time period required by the SEC) after the end of each of the
first three fiscal quarters of each fiscal year of the Parent (commencing with
the fiscal quarter ended June 30, 2008), a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
     The Parent shall not be separately required to furnish information under
clause (a) or (b) above that has previously been furnished pursuant to
Section 6.02(d).

43



--------------------------------------------------------------------------------



 



     Section 6.02 Certificates; Other Information.
     Deliver to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such Default (which certificate may be limited
to the extent required by accounting rules or guidelines);
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2008), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, setting
forth in the form of the Compliance Certificate, the computation of the
financial covenants in Section 7.10 as of the last day of the fiscal quarter
most recently ended;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent generally, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and
     (d) promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender through
the Administrative Agent may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or sponsored by the
Administrative Agent); provided that the Parent shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and, upon the Administrative Agent’s request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no

44



--------------------------------------------------------------------------------



 



responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for maintaining its copies
of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
BAS will make available to the Lenders materials and/or information provided by
or on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Parent or its securities) (each, a
“Public Lender”). The Borrower and the Parent hereby agree that (x) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; and (y) the
Administrative Agent and BAS shall be entitled to treat the Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.” Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark the Borrower Materials “PUBLIC.”
Notwithstanding anything to the contrary contained in this Agreement, including
Section 8.01 hereof, the failure of the Borrower to comply with the provisions
of this paragraph shall not constitute a Default or an Event of Default
hereunder.
     Section 6.03 Notices.
     Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Parent, the Borrower or
any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Parent, the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent, the Borrower
or any Subsidiary, including pursuant to any applicable Environmental Laws, in
each case that has resulted or would reasonably be expected to result in a
Material Adverse Effect;
     (c) of the occurrence of any ERISA Event that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
and
     (d) of any announcement by any Rating Agency of any change in a Corporate
Rating.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and (except in the case of clause (d)) stating what action
the Borrower has taken and proposes to take

45



--------------------------------------------------------------------------------



 



with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     Section 6.04 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all material lawful claims which, if unpaid, would
by law become a Lien upon its property (other than a Lien permitted by
Section 7.01), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Parent or
its Subsidiaries, as the case may be, except in the case of clause (b), to the
extent any failure to pay, discharge or otherwise satisfy could not reasonably
be expected to have a Material Adverse Effect.
     Section 6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except (i) in a transaction permitted by Section 7.04 and (ii) with
respect to Immaterial Subsidiaries only, as would not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation or non-renewal of which would reasonably be
expected to have a Material Adverse Effect.
     Section 6.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     Section 6.07 Maintenance of Insurance.
     Maintain insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and/or maintain a
system or systems of self-insurance or assumption of risk which accords with the
practices of similar businesses.

46



--------------------------------------------------------------------------------



 



     Section 6.08 Compliance with Laws and Contractual Obligations.
     Comply in all material respects with the requirements of all
(a) Contractual Obligations and (b) Laws (including Environmental Laws and ERISA
matters) and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (i) such requirement
of Contractual Obligation, Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
     Section 6.09 Books and Records.
     Maintain proper books of record and account, in which true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Parent or such Subsidiary, as the case may be.
     Section 6.10 Use of Proceeds.
     The Term Loan shall be used (a) to directly or indirectly refinance certain
existing Indebtedness of Pliva d.d. and its Subsidiaries, (b) to pay any costs,
fees and expenses associated with this Agreement on the Closing Date and (c) for
working capital, capital expenditures and general corporate purposes (including
share repurchases and permitted Acquisitions).
     Section 6.11 Additional Guarantors.
     Where Domestic Subsidiaries that are not Guarantors (the “Non-Guarantor
Domestic Subsidiaries”) shall at any time:
     (a) in any instance for any such Non-Guarantor Domestic Subsidiary (other
than Property Asset Management USA, Incorporated, Pliva, Inc. and Odyssey
Pharmaceuticals, Inc.), constitute more than five percent (5%) of the
Consolidated Assets as of the end of the immediately preceding fiscal quarter,
or
     (b) in the aggregate for all such Non-Guarantor Domestic Subsidiaries
(other than Property Asset Management USA, Incorporated, Pliva, Inc. and Odyssey
Pharmaceuticals, Inc.), constitute more than fifteen percent (15%) of the
Consolidated Assets as of the end of the immediately preceding fiscal quarter,
(clauses (a) and (b) immediately above, collectively, the “Domestic Threshold
Requirement”), then the Borrower shall (i) notify the Administrative Agent
thereof within ten days after a Responsible Officer has knowledge thereof, and
(ii) within thirty days thereafter, (A) cause enough Domestic Subsidiaries to
become a Guarantor by execution of a Guarantor Joinder Agreement, such that
immediately after joinder as a Guarantor, the remaining Non-Guarantor Domestic
Subsidiaries shall not in any instance, or collectively, exceed the Domestic
Threshold Requirement and (B) deliver with the Guarantor Joinder Agreement such
supporting resolutions, incumbency certificates, corporate formation and
organizational documentation and opinions of counsel as the Administrative Agent
may reasonably request.

47



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Term Loan Commitment hereunder, or any
Term Loan or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent indemnification obligations not due and payable), neither
the Parent nor the Borrower shall, nor shall they permit any of their respective
Subsidiaries to, directly or indirectly (except that the covenant set forth in
Section 7.05 shall only apply to the Parent):
     Section 7.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of their
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01;
     (c) any modifications, replacements, renewals or extensions of Liens
otherwise permitted hereby (including in connection with refinancings or
refundings of the related obligations), provided that (i) the property covered
thereby is not expanded or increased and (ii) the principal amount of the
obligations secured or benefited thereby is not increased (except for accrued
interest and a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred in connection with such renewal or extension);
     (d) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business securing obligations
which are not overdue for a period of more than 60 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;
     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, other social security
legislation, product liability insurance and self-insurance, other than any Lien
imposed by ERISA;
     (g) banker’s Liens, rights of setoff, deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds,

48



--------------------------------------------------------------------------------



 



performance bonds and other obligations of a like nature and to secure letters
of credit in respect thereof, in each case incurred in the ordinary course of
business;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (i) Liens securing judgments not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;
     (j) any Lien on any asset securing the payment of all or part of the price
of the acquisition, construction or improvement of such asset; provided that
(i) such Liens do not at any time encumber any property other than the property
whose acquisition, construction or improvement was financed by such Indebtedness
and the proceeds thereof and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired, constructed or improved;
     (k) any Lien existing on any asset of, or Equity Interest in, any Person at
the time such asset is acquired by or such Person becomes, is merged or
consolidated with or into, or is acquired by, a Subsidiary, which Lien was not
created in contemplation of such event;
     (l) Liens in favor of the Parent, Liens granted by a Subsidiary that is not
a Loan Party in favor of a Loan Party and Liens granted by a Subsidiary that is
not a Loan Party in favor of a Subsidiary that is not a Loan Party;
     (m) Liens on goods (and the proceeds thereof) and documents of title and
the property covered thereby securing Indebtedness in respect of commercial
letters of credit;
     (n) Liens that have been placed by any developer, landlord or other third
party on property over which the Parent or any Subsidiary has easement rights or
on any real property leased by the Parent or any Subsidiary and subordination or
similar agreements relating thereto;
     (o) any condemnation or eminent domain proceedings affecting any real
property;
     (p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any asset, which asset is acquired by the
Parent or a Subsidiary in a transaction entered into in the ordinary course of
business;
     (q) Liens on the proceeds of assets that were subject to Liens permitted
hereunder or on assets acquired with such proceeds as a replacement of such
former assets;

49



--------------------------------------------------------------------------------



 



     (r) Liens on the assets of any Subsidiary that is not a Guarantor
hereunder, to the extent securing Indebtedness permitted under Section 7.03;
     (s) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases not constituting Indebtedness or
consignments; and
     (t) Liens on the assets of the “Loan Parties” (as defined in the Existing
Credit Agreement) not otherwise permitted hereby securing Indebtedness (without
duplication) in an aggregate principal amount at any time outstanding, together
with Indebtedness permitted by Section 7.03(g), not exceeding an amount equal to
10% of the Consolidated Net Tangible Assets as of the end of the immediately
preceding fiscal quarter of the Parent at the time of incurrence.
     Section 7.02 Investments.
     Make any Investments, except:
     (a) Investments held by the Parent or such Subsidiary in the form of
deposit accounts or cash equivalents;
     (b) advances of payroll payments to employees in the ordinary course of
business and advances to officers, directors and employees of the Parent and
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes or in connection with the award of stock under stock incentive
and stock option plans;
     (c) Investments of the Parent or the Borrower in any Domestic Subsidiary
and Investments of any Subsidiary in the Borrower or in a Domestic Subsidiary;
     (d) Investments in any Foreign Subsidiary; provided, that if such
Investment is by a Loan Party in a Foreign Subsidiary that is not a “Loan Party”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, no Default shall have occurred and be continuing before and after
giving effect to such Investment on a Pro Forma Basis;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) Permitted Market Investments other than Acquisitions;
     (g) Investments existing on the date hereof and listed on Schedule 7.02 and
any renewals, amendments and replacements thereof to the extent the amount
thereof is not increased;

50



--------------------------------------------------------------------------------



 



     (h) prepayments and other credits to suppliers made in the ordinary course
of business;
     (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or similar legislation;
     (j) pledges or deposits in connection with (i) the performance of bids,
trade contracts (other than for borrowed money), leases or statutory
obligations, (ii) contingent obligations on surety or appeal bonds, and
(iii) other obligations of a like nature, in each case incurred in the ordinary
course of business;
     (k) operating contracts between or among the Parent and/or its Subsidiaries
in the ordinary course of business that are not intended to be Investments;
     (l) Investments consisting of non-cash consideration received in the form
of notes, securities or similar obligations in connection with any sale or other
disposition otherwise permitted by this Agreement;
     (m) Investments in the form of Swap Contracts;
     (n) Investments in the form of prepaid expenses;
     (o) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with a Subsidiary
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
     (p) Investments in the form of Acquisitions and Investments in other
Persons, including, without limitation, joint ventures, for the purpose of
developing, producing, marketing or distributing goods for the Parent or any of
its Subsidiaries; provided, that prior to and after giving effect to any such
Acquisition (to the extent the consideration for such Acquisition does not
consist of Equity Interests of the Parent) or other Investment, no Default shall
have occurred and be continuing; and
     (q) other Investments not listed above in an aggregate amount not to exceed
$75,000,000 at any time outstanding, net of repayments.
     Section 7.03 Non-Loan Party Indebtedness.
     Permit any Subsidiary that is not a Guarantor to create, incur, assume or
suffer to exist any Indebtedness, except:
     (a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the

51



--------------------------------------------------------------------------------



 



amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to accrued interest
and a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder;
     (b) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and obligations for all or part of the price of the acquisition, construction or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(j);
     (c) Indebtedness owing to a “Loan Party” (as defined in the Existing Credit
Agreement) or owing to another Subsidiary that is not a “Loan Party” (as defined
in the Existing Credit Agreement) to the extent the making of such loan by such
“Loan Party” (as defined in the Existing Credit Agreement) or Subsidiary that is
not a “Loan Party” (as defined in the Existing Credit Agreement) is permitted by
Section 7.02;
     (d) Swap Contracts not entered into for any speculative purpose but to
manage a Subsidiary’s risks in respect of fluctuations in interest rates,
currency exchange rates, or similar risks or for any other valid business
purposes;
     (e) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;
     (f) Indebtedness as an account party in respect of trade letters of credit;
     (g) Guarantees of Indebtedness of any Person that is not a Loan Party; and
     (h) secured or unsecured Indebtedness in an aggregate principal amount not
to exceed 12.5% of the Consolidated Net Tangible Assets as of the end of the
immediately preceding fiscal quarter of the Parent at the time of incurrence.
     Section 7.04 Fundamental Changes.
     Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) (i) any Subsidiary of the Parent (other than the Borrower) may merge
with (A) the Parent or the Borrower, provided that the Parent or the Borrower,
as the case may be, shall be the continuing or surviving Person or (B) any one
or more Persons, provided that when any Guarantor is merging with another Person
which is not a Guarantor hereunder, the Guarantor shall be the continuing or
surviving Person or the surviving Person shall become a Guarantor and (ii) the
Borrower and the Parent may merge provided that (A) the Borrower shall be the
continuing or surviving Person or (B) if the

52



--------------------------------------------------------------------------------



 



Parent shall be the continuing or surviving Person, (x) the Borrower shall
provide written notice to the Administrative Agent prior to such merger or
consolidation and (y) the Parent shall assume contemporaneously with such merger
or consolidation all of the obligations of the Borrower under this Agreement and
the other Loan Documents pursuant to documentation reasonably satisfactory to
the Administrative Agent. Following any merger pursuant to this
Section 8.04(a)(ii), all references to “Parent” and to the “Borrower” shall be
read as references to the Person surviving the merger;
     (b) any Subsidiary of the Parent (other than the Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
(i) to the Parent or to the Borrower or to another Subsidiary and (ii) to any
other Person to the extent that the Net Cash Proceeds of any such Disposition
shall prepay the Term Loans to the extent required by Section 2.03(b)(i); and
     (c) any Subsidiary of the Parent (other than the Borrower) may liquidate or
dissolve or the Parent, the Borrower or any Subsidiary may sell, transfer, lease
or otherwise Dispose of the assets or Equity Interests of any Subsidiary (other
than the Borrower) if, in each case, the Parent or the Borrower determines in
good faith that such liquidation, dissolution, sale, transfer, lease or other
Disposition is in the best interests of the Parent or the Borrower and is not
materially disadvantageous to the Lenders.
     Section 7.05 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment except that
the Parent may declare and make cash dividend payments or other distributions
with respect to the redemption, retirement, purchase or other acquisition of the
capital stock of the Parent (or any warrant, option or other rights with respect
to any shares of capital stock (including common or preferred) now or hereafter
outstanding of the Parent) so long as no Default shall have occurred and be
continuing before and after giving effect to such payment or distribution on a
Pro Forma Basis.
     Section 7.06 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Parent, the Borrower and their Subsidiaries
on the date hereof or any business substantially related, incidental or
complementary thereto (and any reasonable extensions or expansions thereof).
     Section 7.07 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of the Parent,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Parent, the Borrower or the
applicable Subsidiary, as the case may be, as would be obtainable by the Parent,
the Borrower or the applicable Subsidiary, as the case may be, at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Parent, the

53



--------------------------------------------------------------------------------



 



Borrower and/or their Subsidiaries and/or any other Person in which the Parent,
the Borrower and/or their Subsidiaries owns an Equity Interest (provided that no
Affiliate of the Parent or any Subsidiary, other than the Parent or a Subsidiary
owns any Equity Interests in such other Person), (b) Restricted Payments
permitted by Section 7.05, (c) Investments permitted by Section 7.02,
(d) transactions in connection with any joint enterprise or other joint
arrangement with any Affiliate if the Parent or relevant Subsidiary (as
applicable) participates on a basis no less advantageous than the basis on which
such Affiliate participates, (e) the payment or grant of reasonable
compensation, benefits and indemnities to, and any other employment or severance
arrangements with, any director, officer, employee or agent of the Parent or any
Subsidiary, (f) loans and other transactions by the Parent, the Borrower and the
Subsidiaries to the extent permitted under this Article 7 and (g) transactions
and agreements in existence on the date hereof and listed on Schedule 7.07,
transactions pursuant to such agreements, renewals, amendments, modifications
and extensions of such agreements and transactions after the date hereof on
terms that are substantially similar to the terms of such agreements.
     Section 7.08 Restrictive Agreements.
     Enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that:
     (a) Limits the ability of the Parent or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations hereunder; provided, however, that the foregoing shall not apply to:
     (A) limitations existing under or by reason of any agreement in effect on
the Closing Date and set forth on Schedule 7.08;
     (B) encumbrances or restrictions existing under or by reason of any
document or instrument governing Indebtedness permitted hereunder, provided that
the encumbrances and restrictions are not materially more restrictive than the
corresponding encumbrances and restrictions contained in the Loan Documents;
     (C) limitations on the transfer of assets subject to a Lien permitted under
Section 7.01 to the extent such limitation relates solely to the assets which
are the subject of such Lien;
     (D) customary limitations on subletting or assignment of any lease
governing a leasehold interest of the Parent or any Subsidiary;
     (E) limitations on the transfer of any property subject to a contract of
sale or transfer so long as such limitations apply only to the property to be
sold or transferred and such sale or transfer is permitted under this Agreement;
     (F) limitations existing under or by reason of any agreement of a Person
acquired by the Parent or any Subsidiary as in effect at the time of such
acquisition (but not created in connection with or in contemplation of such

54



--------------------------------------------------------------------------------



 



acquisition), to the extent that the relevant limitations therein are not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person so acquired (including its
Subsidiaries);
     (G) customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;
     (H) customary limitations in joint venture agreements that relate solely to
the joint venture or the Equity Interests therein;
     (I) limitations existing under or by reason of Indebtedness of any
Subsidiary other than a Loan Party that relate solely to such Subsidiary and are
in the ordinary course of business; and
     (J) limitations arising under any public debt securities referred to in
Section 11.08; and
     (K) any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (A) through (J) above,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings, are, in the good faith
judgment of the Borrower, not materially less favorable to the Loan Parties and
the Lenders with respect to such limitations than those contained in the
contracts, instruments or obligations prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; or
     (b) Requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure the Obligations, except for limitations,
encumbrances or restrictions referenced in clauses (A), (B), (F), (I), (J) or
(K) of Section 7.08(a).
     Section 7.09 Use of Proceeds.
     Use the proceeds of the Term Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock, except, in each
case, in compliance with law (including Regulations U and X of the FRB).
     Section 7.10 Financial Covenants.
     (a) Until the Corporate Ratings as determined by the Ratings Agencies shall
each be BBB+ or higher and Baa1 or higher, respectively, as of the end of any
fiscal quarter of the Parent, then:

55



--------------------------------------------------------------------------------



 



     (i) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
3.00 to 1.00.
     (ii) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent;
     (1) from the Closing Date to and including the fiscal quarter ending
September 30, 2008, to be greater than 3.50 to 1.00.
     (2) at all other times, to be greater than 3.00 to 1.00.
     (b) Once the Corporate Ratings as determined by the Ratings Agencies shall
each be BBB+ or higher and Baa1 or higher, respectively, as of the end of any
fiscal quarter of the Parent, and thereafter:
     Consolidated Funded Indebtedness to Total Capitalization. Permit the
Consolidated Funded Indebtedness to Total Capitalization Ratio, at any time, to
be greater than 0.50 to 1.00.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     Section 8.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within five days after the same becomes due, any interest on any Term Loan,
or any fee due hereunder or any other amount payable hereunder or under any
other Loan Document; or
     (b) Specific Covenants. The Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in (i)
Section 6.03(a) and such failure continues for 5 days after the earlier of a
Responsible Officer becoming aware of such Default or notice thereof by the
Administrative Agent or any Lender or (ii) Section 6.05 (with respect to
corporate existence), or 6.10 or Article VII, or in Article XI; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30

56



--------------------------------------------------------------------------------



 



days after the earlier of a Responsible Officer becoming aware of such Default
or notice thereof by the Administrative Agent or any Lender; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall prove to have been
incorrect in any material respect when made or deemed made; or
     (e) Cross-Default. The Parent or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but in any event beyond any period of grace
or cure therein provided) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of more than
$50,000,000, or (B) fails to observe or perform, beyond any period of grace or
cure therein provided, any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or
     (f) Insolvency Proceedings, Etc. The Parent or any Subsidiary (other than
an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Parent or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or
     (h) Judgments. There is entered against the Parent or any Subsidiary (other
than an Immaterial Subsidiary) a final judgment or order for the payment of
money in an aggregate amount exceeding $50,000,000 (to the extent not covered by
insurance) and

57



--------------------------------------------------------------------------------



 



there is a period of 60 consecutive days during which (i) a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect
and (ii) such judgment or order has not been paid, vacated or discharged; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that would reasonably be expected to have a
Material Adverse Effect or (ii) the Parent or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan and such failure could reasonably be expected to have
a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document (other than as a result
of the repayment in full of the Obligations), or purports to revoke, terminate
or rescind any material provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     Section 8.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
     provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Term Loans shall
automatically terminate and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid

58



--------------------------------------------------------------------------------



 



shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
     Section 8.03 Application of Funds.
     After the exercise of remedies provided for in Section 8.02 (or after the
Term Loans have automatically become immediately due and payable as set forth in
the proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans and other Obligations and fees, premiums
and scheduled periodic payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 7.02(m),
ratably among the Lenders (and, in the case of such Swap Contracts, Affiliates
of Lenders) in proportion to the respective amounts described in this clause
Third held by them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Term Loans, (b) payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 7.02(m), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Fourth held by
them;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

59



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE AGENT
     Section 9.01 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     Section 9.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     Section 9.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose,

60



--------------------------------------------------------------------------------



 



any information relating to the Borrower or any of its respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Term Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     Section 9.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through

61



--------------------------------------------------------------------------------



 



their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 9.06 Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with, so long as no Default or Event
of Default shall have occurred or be continuing, the Borrower’s consent (which
consent shall not be unreasonably withheld), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, with, so long as no Default or Event of Default shall have occurred or
be continuing, the Borrower’s consent (which consent shall not be unreasonably
withheld), appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem

62



--------------------------------------------------------------------------------



 



appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 9.08 No Other Duties, Etc.
     Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     Section 9.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

63



--------------------------------------------------------------------------------



 



     Section 9.10 Guaranty Matters.
     (a) If any Domestic Subsidiary that has become a Guarantor solely because
of the requirements of Section 6.11(a) subsequently owns assets (book value)
which constitute less than five percent (5.00%) of the aggregate book value of
the Consolidated Assets for a period of two consecutive fiscal quarters or if a
Guarantor ceases to be a Subsidiary as a result of a transaction permitted
hereunder, then such Domestic Subsidiary shall be released as a Guarantor upon
the written request of the Borrower and shall no longer be a Guarantor
hereunder.
     (b) Subject to clause (a) above or Section 11.08 of this Agreement, as
applicable, the Lenders irrevocably authorize the Administrative Agent, to
release any Guarantor from its obligations under Article XI. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under Article XI pursuant to this Section 9.10 or Section 11.08, as
applicable.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) extend or increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Term Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

64



--------------------------------------------------------------------------------



 



     (d) change Section 2.10 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (e) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (f) release all or substantially all of the Guarantors from their
Obligations under Article XI without the written consent of each Lender (other
than a release of any Guarantor pursuant to Section 11.08 of this Agreement);
     and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Loan Commitment of such Lender
may not be increased or extended without the consent of such Lender.
     Section 10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

65



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof, except that such parties may not rely on
such notices if they do so in bad faith or if doing so would be grossly
negligent or would constitute willful misconduct. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower,
except for such losses, costs, expenses and liabilities that result from such
parties’ bad faith, gross negligence or willful misconduct. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

66



--------------------------------------------------------------------------------



 



     Section 10.03 No Waiver; Cumulative Remedies.
     No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) but notwithstanding the foregoing, the Borrower shall not be
responsible for the fees, charges or disbursements of more than one firm of
legal counsel (and one local counsel in each applicable jurisdiction) and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one counsel (and one local counsel in each
applicable jurisdiction) for all Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Term
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses,

67



--------------------------------------------------------------------------------



 



claims, damages, liabilities or related expenses (x) are determined to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach of such Indemnitee’s obligations
hereunder or under any other Loan Document.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, each party hereto shall not assert, and hereby waives, any
claim against any Indemnitee or any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Term Loan Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     Section 10.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required

68



--------------------------------------------------------------------------------



 



(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     Section 10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, provided, that none of the Loan Parties (except in connection with a
transaction permitted under Section 7.04 hereunder), the Parent or the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of Term Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

69



--------------------------------------------------------------------------------



 



     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Term Loan of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 in the case of an assignment of a portion of the Term
Loan unless each of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) [Reserved].
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3.500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

70



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01,

71



--------------------------------------------------------------------------------



 



3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide all or any part of
any Term Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Term Loan, (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Term
Loan, the Granting Lender shall be obligated to make such Term Loan pursuant to
the terms hereof and (iii) nothing herein shall entitle an SPC to have or
receive any greater rights (including, without limitation, any greater payment
under Section 3.01 or 3.04) than the applicable Lender would have been entitled
to receive hereunder. The making of a Term Loan by an SPC hereunder shall
utilize the Term Loan Commitment of the Granting Lender to the same extent as ,
and as if, such Term Loan were made by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 10.06, any SPC may (i) with notice to, but (except as provided below)
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a

72



--------------------------------------------------------------------------------



 



portion of its interests in any Term Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Term Loans and (ii) disclose on a
confidential basis any non-public information relating to its Term Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC (it being agreed that each SPC shall
be bound by the provisions of Section 10.7 to the same extent as if it were a
Lender). This section may not be amended without the written consent of the SPC.
     (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
     Section 10.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Parent or any Subsidiary relating to the Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent or any Subsidiary, provided

73



--------------------------------------------------------------------------------



 



that, in the case of information received from the Parent or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 10.08 Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     Section 10.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     Section 10.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and

74



--------------------------------------------------------------------------------



 



supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 10.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Term Loan Borrowing, and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
     Section 10.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     Section 10.13 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 3.04, (b) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) if any Lender is a Defaulting Lender, or (d) if any Lender fails to consent
to any amendment to this Agreement requested by the Parent or the Borrower which
requires the consent of all of the Lenders (or all of the Lenders affected
thereby) and which is consented to by the Required Lenders, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

75



--------------------------------------------------------------------------------



 



     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) such assignment does not conflict with applicable Laws; and
     (iv) if the replacement is being made pursuant to clause (d) above, the
replacement financial institution shall consent to the requested amendment.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE

76



--------------------------------------------------------------------------------



 



BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 10.15 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.16 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby, the
Borrower and each other Loan Party acknowledges and agrees, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, the other Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, and the Borrower and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the

77



--------------------------------------------------------------------------------



 



transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Borrower, any other Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising any of the Borrower, the other
Loan Parties or their respective Affiliates on other matters) and neither the
Administrative Agent nor the Arranger has any obligation to any of the Borrower,
the other Loan Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower and each other
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty.
     Section 10.17 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of each of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

78



--------------------------------------------------------------------------------



 



ARTICLE XI
GUARANTY
     Section 11.01 The Guaranty.
     (a) Each of the Guarantors hereby jointly and severally guarantees to each
Lender and the Administrative Agent and each Lender and each Affiliate of a
Lender that enters into a Swap Contract, as primary obligor and not as surety,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
     (b) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable Law.
     Section 11.02 Obligations Unconditional.
     (a) The obligations of the Guarantors under Section 11.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or Swap
Contracts, or any other agreement or instrument referred to therein, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Obligations, and, to the fullest extent permitted
by applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 11.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or terminated.
     (b) Without limiting the generality of the foregoing subsection (a), it is
agreed that, to the fullest extent permitted by Law, the occurrence of any one
or more of the

79



--------------------------------------------------------------------------------



 



following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
     (i) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender, or any
Affiliate of a Lender or any other agreement or instrument referred to therein
shall be done or omitted;
     (iii) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Lender, or any Affiliate of a Lender or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
     (iv) any Lien granted to, or in favor of, the Administrative Agent or any
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
     (v) any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).
     (c) With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers,
consents and supplements to the Loan Documents, any Swap Contract between any
Loan Party and any Lender, or any Affiliate of a Lender, or the compromise,
release or exchange of collateral or security, and all other notices whatsoever,
and any requirement that the Administrative Agent or any holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.
     Section 11.03 Reinstatement.
     Neither the Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of

80



--------------------------------------------------------------------------------



 



all or any portion of the Obligations. In addition, the obligations of each
Guarantor under this Article XI shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any Debtor Relief Law or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each holder of the Obligations on demand for all reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
     Section 11.04 Certain Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrower
hereunder or against any collateral securing the Obligations or otherwise, (b)
it will not assert any right to require the action first be taken against the
Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right, (c) it will not assert any defenses
(i) with respect to any change in the corporate existence or structure of the
Borrower, (ii) with respect to any Law of any jurisdiction or any event
affecting any term of the obligations of each Guarantor under this Article XI or
(iii) as a result or related to any other circumstance that might constitute a
defense of the Borrower or any Guarantor, (d) it will not assert any claims or
set-off rights that such Guarantor may have and (e) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Loan Documents or the other documents and agreements relating to the
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrower nor the Guarantors shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Obligations shall have
been paid in full and the commitments relating thereto shall have expired or
terminated, it being the purpose and intent that the Guarantors’ obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.
     Section 11.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by Law, as
between the Guarantors, on the one hand, and holders of the Obligations, on the
other hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 8.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.02) for purposes of
Section 11.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming

81



--------------------------------------------------------------------------------



 



automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.01.
     Section 11.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated, and none of
the Guarantors shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the commitments relating thereto shall
have expired or been terminated.
     Section 11.07 Guaranty of Payment; Continuing Guarantee.
     The guarantee given by the Guarantors in this Article XI is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising.
     Section 11.08 Release of Guarantee.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, to the extent the Parent or any
of its Subsidiaries issues any public debt securities (the “Public Debt”), and
the initial purchasers of such Public Debt would not require Subsidiaries of the
Parent (other than the Borrower) to guarantee such Public Debt but for the fact
that such Guarantors are guarantors of this Agreement, the Borrower shall have
the option to release such Guarantors (other than the Parent) (the “Released
Subsidiaries”) from their obligations under this Agreement and the other Loan
Documents to the extent that such Released Subsidiaries do not guaranty (a) such
Public Debt (at the time of such release or in the future) or (b) the Existing
Credit Agreement (at the time of such release or in the future) (it being
understood that to the extent any such Released Subsidiary becomes a guarantor
under either the Public Debt or the Existing Credit Agreement, they shall become
a guarantor hereunder as required by and pursuant to the terms of Section 6.11).
Upon the delivery by the Borrower to the Administrative Agent of an Officer’s
Certificate to the effect that the transaction giving rise to the release of
this Guarantee was made by the Borrower in accordance with the provisions of
this Agreement, the Lenders shall execute any documents reasonably required in
order to evidence the release of the Guarantors (other than the Parent) from
their obligations under this Agreement and the other Loan Documents. It is
understood and agreed that, to the extent the Guarantors (other than the Parent)
are released from their obligations under this Agreement and the other Loan
Documents pursuant to this Section 11.08, the Parent shall remain a Guarantor
hereunder and shall not be released from its obligations under this Agreement
and the other Loan Documents.

82



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

          BORROWER:   BARR LABORATORIES, INC.,
a Delaware corporation
      By:   /s/ Christine Mundkur       Name:   Christine Mundkur       Title:  
Chief Executive Officer     GUARANTORS:   BARR PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ William T. McKee       Name:   William T. McKee       Title:  
Executive Vice President, Chief Financial Officer       BARR DISTRIBUTION
COMPANY,
a Delaware corporation
      By:   /s/ Michael Bogda       Name:   Michael Bogda       Title:  
President       DURAMED PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Fred Wilkinson       Name:   Fred Wilkinson       Title:   Chief
Executive Officer  

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Angela Lau       Name:   Angela Lau       Title:   Assistant
Vice President    

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Kevin Wagley       Name:   Kevin Wagley       Title:   Senior
Vice President    

 